EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims,

Claim 1, line 5, after “composition” and before “a”, delete “,”.
Claim 1, line 8, after “of”, delete “SI, SBI, SIB, SB, SEB or SEP” and insert “styrene-isoprene block copolymer (SI), styrene-butadiene/isoprene block copolymer (SBI), styrene-isoprene/butadiene block copolymer (SIB), styrene-butadiene block copolymer (SB), styrene-ethylene/butylene block copolymer (SEB), styrene-ethylene/propylene block copolymer (SEP)”.
Claim 1, line 10, after “of”, delete “SIS, SIBS, SBS, SEBS or SEPS;” and insert “styrene-isoprene-styrene block copolymer (SIS), styrene-isoprene/butadiene-styrene block copolymer (SIBS), styrene-butadiene-styrene block copolymer (SBS), styrene-ethylene/butylene-styrene block copolymer (SEBS), styrene-ethylene/propylene-styrene block copolymer (SEPS)”.
Claim 1, line 16, after “of” and before “to”, delete “5” and insert “10”.
Claim 2, line 2, after “the”, delete “heat-sealable and cleavable layer”. 
Claim 7, line 3, after “copolymerization” and before “with”, delete “(“.
Claim 7, line 4, after “hydrocarbon” and before “of”, delete “)”.
Claim 9, line 1, after “wherein” and before “also”, delete “it” and insert “the multilayer film”.
Claim 11, line 2, after “composition a” and before “at”, delete “thermoplastic b and composition c,” and insert “the thermoplastic b and the composition c,”.
Claim 13, line 3, after “and” and before “a”, delete “where appropriate”, and insert “optionally”.
Claim 13, line 5, after “state” and before “, then” insert “forming viscous compositions”. 
Claim 13, line 7, after “below” and before “200C”, insert “of between 150C to”.
Claim 14, line 3, after “below” and before “200C”, insert “of between 150C to”.
Claim 15, line 5, after “claim 1,”, delete “heat-sealable and cleavable”.

Authorization for this examiner’s amendment was given in a telephone interview with Harry B. Shubin on 16 Mar. 2021.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1-15 are allowed.  

Robert and Notteau (US Patent Application 2013/0233911 A1, published 12 Sep. 2013, hereinafter Robert) teaches a multi-layer film for resealable packaging, including an adhesive layer with a thickness of between 7 and 300 [Symbol font/0x6D]m having a melt flow index of 0.01 to 100 g/10 min (Abstract).  The adhesive layer includes 	40-70% of an SIS  styrene block copolymer mixture, having a styrene content of 10-16%, and a diblock content of 60-90% (Abstract), and 30-60% of one or more tackifying resins having a softening temperature of between 5 and 140⁰C (Abstract).
Robert further teaches that the laminate has two thin layers of thermoplastic material bonded to the two sides of the adhesive layer (paragraph 0021).  Robert teaches that the container and lid contain non-continuous adhesive layers around the perimeter of the container (paragraph 0006).
Robert does not teach heat-sealable and cleavable layer as claimed.

Peiffer et al. (US Patent Application 2005/0100729 A1, published 12 May 2005, hereinafter Peiffer) teach a heat-sealable, peelable (that is, cleveable), coextruded composite film containing a heat-sealable layer, comprising 80-99 wt.% a copolyester of 12-89 mol% units 
Peiffer does not teach a heat-sealable and cleavable layer having a thickness of 10 to 150 [Symbol font/0x6D]m as claimed.

Trouilhet and Roulin (US Patent Application 2013/0029553 A1, published 31 Jan. 2013, hereinafter Trouilhet) teaches his multi-layer structure may include one or two tie layers between heat-sealable layer, the adhesive layer, and the structure layer (paragraph 0018).
Trouilhet does not teach a heat-sealable and cleavable layer having a thickness of 10 to 150 [Symbol font/0x6D]m as claimed.

Falla (WO 2014/110657 A1, published 24 Jul. 2014, hereinafter Falla) teaches that the blown film coextrusion process employs multiple extruders which heat, melt, mix and convey 
Falla does not teach a heat-sealable and cleavable layer having a thickness of 10 to 150 [Symbol font/0x6D]m as claimed.

Bode (“Optimizing and streamlining channel geometry in multilayer blown film dies”, 2009 Flexible packaging symposium”, published 2009, hereinafter Bode) teaches that dies for multilayer blown films are concentric and coplanar (pages 3 and 6).
Bode does not teach a heat-sealable and cleavable layer having a thickness of 10 to 150 [Symbol font/0x6D]m as claimed.

Desai and Lee (US Patent 8,617,673 B1, published 31 Dec. 2013, hereinafter Desai) teaches a PET container made from a PET and a secondary PET resin that has slow crystallinity (col. 4, lines 14-31), and this secondary PET resin is used for heat sealing the flanges (col. 5, lines 57-61).
Desai does not teach a heat-sealable and cleavable layer having a thickness of 10 to 150 [Symbol font/0x6D]m as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787